Citation Nr: 0003423	
Decision Date: 02/10/00    Archive Date: 02/15/00

DOCKET NO.  97-09 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut



THE ISSUE

Entitlement to an increased rating for the service-connected 
urethritis and trigonitis, currently evaluated as 40 percent 
disabling.  



REPRESENTATION

Appellant represented by:	AMVETS



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1966 to April 
1968.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a February 1997 rating decision of the 
RO.  

In July 1998, the Board remanded this matter for additional 
development of the record, to include a VA urologic 
examination to determine the current severity of his service-
connected disability.  



REMAND

As a preliminary matter, the Board finds that the veteran's 
claim for increased compensation benefits is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that, when a veteran claims a service-connected disability 
has increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  When a 
veteran submits a well-grounded claim, VA must assist him in 
developing facts pertinent to that claim.  38 U.S.C.A. 
§ 5107(a).  

As noted hereinabove, the Board remanded this matter in July 
1998 for additional development of the record, including a VA 
urologic examination which was subsequently conducted in 
December 1998.  At that time, the veteran presented with 
complaints of post-void dribbling necessitating the use of a 
gauze sponge to absorb leaking urine.  He also reported 
current voiding symptoms of nocturia on an average of four 
times per night and occasionally up to five to six times per 
night, with daytime frequency averaging every four to five 
hours.  The veteran also reported having a slow stream, but 
denied hesitancy, straining to void, stress urinary 
incontinence, or dysuria.  According to the veteran, he would 
change the gauze sponge with each void and note a quarter 
size wet spot on it.  He did not report a need to change his 
undershorts, provided he used the gauze.  Additional 
complaints included red-tinged urine or occasional tiny clots 
of blood whenever he failed to drink a lot of fluid or was 
particularly active.  

The final impression was that of a 53-year old male with a 
long history of painless microscopic and gross hematuria with 
no obvious source found on his last intravenous pyelogram and 
cystoscopy performed in 1997.  He was noted to be service-
connected for cystitis and to have a history of prostatism.  
He was also noted to have significant voiding symptoms, which 
are described hereinabove.  

Based on the above examination, the RO assigned an evaluation 
of 40 percent for the veteran's service-connected urethritis 
and trigonitis, effective on December 10 , 1998, under 
Diagnostic Code 7512.  38 C.F.R. § 4.115b, Diagnostic Code 
7512.  Under this Diagnostic Code, chronic cystitis is to be 
rated as voiding dysfunction (constituting urine leakage, 
frequency or obstructed voiding).  

Under the criteria for urine leakage, a 40 percent evaluation 
contemplates requiring the wearing of absorbent materials 
which must be changed two to four times per day.  A 60 
percent evaluation requires the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than four times per day.  

Subsequent to the RO's decision, the veteran submitted 
additional evidence including a VA outpatient treatment note 
with notations to the effect that the veteran was wearing 
diapers, and a statement from the veteran indicating the he 
had to change the diapers more than four times per day.  This 
evidence suggests that the veteran's condition worsened since 
the date of the most recent VA examination in December 1998.  
Hence, the Board finds that the veteran should be afforded 
another examination in order to evaluate the current severity 
of the service-connected urethritis and trigonitis.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him for his service-
connected urethritis and trigonitis since 
December 1998.  After securing the 
necessary release, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request and associate 
them with the claims folder.  

2.  The RO should schedule the veteran 
for a comprehensive VA examination by an 
appropriate specialist to determine the 
current severity of his service-connected 
urethritis and trigonitis.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  All indicated testing in 
this regard should be completed.  The 
examiner should elicit from the veteran 
and record a full clinical history.  
Based on his/her review of the case, the 
examiner should offer an opinion as to 
the degree of voiding dysfunction 
attributable to the service-connected 
urethritis and trigonitis in terms of the 
Rating Schedule.  The examiner should 
report detailed clinical findings and 
provide a complete rationale for any 
opinion expressed.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claim.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
then he and his representative should be 
issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  In taking 
this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




